Filed
                                                                                        9/11/2015 3:08:20 PM
                            CAUSE NO. 2013-CVT-001327-D1                                     Esther Degollado
                                                                                                 District Clerk
                                                                                                 Webb District
MARISOL QUIROZ AND                  §     IN THE DISTRICT COURT                                Michelle Garza
CHRISTOPHER ROBLES,                 §                                                     2013CVT001327D1
     PLAINTIFFS,                    §
                                    §                              FILED IN
VS.                                 §     49th JUDICIAL DISTRICT
                                                            4th COURT OF APPEALS
                                    §                        SAN ANTONIO, TEXAS
STEPHANIE REYNER FLORES,            §                       9/11/2015 4:06:33 PM
      DEFENDANT.                    §     WEBB COUNTY, TEXAS  KEITH E. HOTTLE
                                                                    Clerk
______________________________________________________________________________

                       PLAINTIFFS’ NOTICE OF APPEAL
______________________________________________________________________________
                                                                 FILED IN
                                                                       4th COURT OF APPEALS
                                                                        SAN ANTONIO,cause,
       Marisol Quiroz and Christopher Robles, Plaintiffs in the above-referenced        TEXAS
                                                                       09/11/2015
hereby give notice of their intent and desire to appeal the trial court’s         4:06:33
                                                                          judgment,       PM
                                                                                      signed
                                                                           KEITH E. HOTTLE
on July 2, 2015, a true and correct copy of which is attached as Exhibit A. This appeal is
                                                                                Clerk
taken to the Fourth Court of Appeals in San Antonio, Bexar County, Texas.


                                                 Respectfully submitted,
                                                 The Green Law Firm, P.C.

                                                  /s/ Jorge A. Green.
                                                 ___________________

                                                 JORGE A. GREEN
                                                 Texas State Bar No. 24038023
                                                 34 S. Coria St.
                                                 Brownsville, Texas 78520
                                                 (956) 542-7000 : Telephone
                                                 (956) 542-7026 : Facsimile



                                   Certificate of Service
      I certify that a true and correct copy of Plaintiff’s Notice of Appeal has been
forwarded to the following counsel of record on the 11th day of September, 2015.

Mr. Graham Baker
Campbell, Miller & Associate
300 Convent, Suite 2350
San Antonio, Texas 78205
graham.baker@farmersinsurance.com